11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


In the interest of W.L.D. and                  * From the 91st District
D.T.D., children,                                Court of Eastland County,
                                                 Trial Court No. CV-11-42,439.

No. 11-14-00111-CV                             * May 15, 2014

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Kelli Sue Bouget.